UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-121 Name of Registrant: Vanguard Wellington Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2010  November 30, 2011 Item 1: Reports to Shareholders Annual Report | November 30, 2011 Vanguard Wellington TM Fund > For the fiscal year ended November 30, 2011, Vanguard Wellington Fund returned almost 7%, slightly behind its composite index benchmark and significantly ahead of its peer group. > Strong stock choices in the energy and information technology sectors helped the fund’s overall performance, but sizable holdings in the troubled U.S. financial sector restrained results. > Wellington outperformed its comparative standards for the decade ended November 30, 2011. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 Fund Profile. 12 Performance Summary. 14 Financial Statements. 16 Your Fund’s After-Tax Returns. 33 About Your Fund’s Expenses. 34 Trustees Approve Advisory Agreement. 36 Glossary. 37 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended November 30, 2011 Total Returns Vanguard Wellington Fund Investor Shares 6.85% Admiral™ Shares 6.94 Wellington Composite Index 7.13 Mixed-Asset Target Allocation Growth Funds Average 3.12 Wellington Composite Index: 65% S&P 500 Index and 35% Lehman U.S. Long Credit AA or Better Bond Index through February 29, 2000; 65% S&P 500 Index and 35% Barclays Capital U.S. Credit A or Better Bond Index thereafter. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance November 30, 2010 , Through November 30, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Wellington Fund Investor Shares $29.94 $31.08 $0.904 $0.000 Admiral Shares 51.71 53.68 1.605 0.000 1 Chairman’s Letter Dear Shareholder, Vanguard Wellington Fund delivered a solid performance during a fiscal year that was marked by jagged but ultimately positive stock and bond market returns. For the 12 months ended November 30, 2011, Wellington returned close to 7%, a shade worse than the result of the unmanaged Wellington Composite Index but significantly better than the average result of peer funds. While the fund’s stocks produced double-digit returns in five of the ten industry sectors, results were disappointing in financials and consumer discretionary. Income from dividend-paying stocks and investment-grade bonds, as well as some price appreciation in the stock and bond portfolios, boosted the fund’s returns. On November 30, the fund’s 30-day SEC yield was 2.74% for Investor Shares and 2.82% for Admiral Shares, up from 2.47% for Investor Shares and 2.55% for Admiral Shares six months ago, in part because companies with healthy balance sheets have nudged dividends higher. A tumultuous path to unremarkable returns The broad U.S. stock market produced a single-digit gain for the 12 months ended November 30. International stocks recorded a single-digit loss. On the way to these unremarkable returns, however, global stock markets traced dramatic highs and lows. 2 Stock prices surged through the first half of the period, as the U.S. economy seemed to be grinding into gear. But investor optimism waned in the second half, as Europe’s sovereign-debt crisis took center stage and political gridlock led to high-stakes brinkmanship over a bill to raise the U.S. debt ceiling. The drama prompted Standard & Poor’s to downgrade the U.S. credit rating, a shock that reverberated through global financial markets. (Vanguard’s confidence in the full faith and credit of the U.S. Treasury remains unshaken.) U.S. stocks tumbled through the summer, then rebounded in the period’s final months. International stock markets traced similar trajectories before finishing the year with a negative return. Despite modest yields, bonds produced strong returns Stock market volatility helped generate enthusiasm for the relative stability of bonds. The broad taxable investment-grade bond market returned 5.52% as anxious investors bid up bond prices, driving already low yields lower still. At the start of the year, the yield of the 10-year U.S. Treasury note, a benchmark for longer-term interest rates, stood at 2.80%. At the end, the note yielded just 2.07%. As yields decline, of course, so do the prospective returns available from these interest-bearing investments. Municipal bonds also performed strongly. Market Barometer Average Annual Total Returns Periods Ended November 30, 2011 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 7.38% 15.10% 0.07% Russell 2000 Index (Small-caps) 2.75 17.56 0.09 Dow Jones U.S. Total Stock Market Index 6.57 15.67 0.36 MSCI All Country World Index ex USA (International) -5.90 13.19 -2.11 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 5.52% 7.69% 6.14% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 6.53 8.41 4.75 Citigroup Three-Month U.S. Treasury Bill Index 0.09 0.12 1.44 CPI Consumer Price Index 3.39% 2.12% 2.34% 3 The returns on money market instruments hovered near 0%, consistent with the Federal Reserve Board’s target for short-term interest rates. Fund’s stocks, bonds deliver steady performance Vanguard Wellington Fund is designed to be an all-weather portfolio, striking a balance between the long-term growth potential of stocks and the relative stability of high-quality bonds. Although Wellington’s value-oriented approach to the stock market didn’t provide an advantage during a period when growth stocks outperformed their value counterparts, the fund’s bond holdings held up well, providing the diversification and income for which the fund has become known. Wellington’s stock holdings, which represented, on average, about two-thirds of its assets, returned about 7% for the fiscal year. The fund’s equity benchmark, the Standard & Poor’s 500 Index, returned closer to 8%. The energy sector contributed the most to performance as political turmoil in North Africa and the Middle East fed fears of oil shortages and drove up crude prices. Wellington’s energy holdings rose nearly 19%, thanks mainly to the performance of several of the major integrated oil and gas firms. The fund also benefited from the advisor’s astute selections within the sector. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Wellington Fund 0.30% 0.22% 1.04% The fund expense ratios shown are from the prospectus dated March 25, 2011, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2011, the fund’s expense ratios were 0.27% for Investor Shares and 0.19% for Admiral Shares. The peer-group expense ratiois derived from data provided by Lipper Inc. and captures information through year-end 2010. Peer group: Mixed-Asset Target Allocation Growth Funds. 4 Strong stock selection was also evident in the information technology sector, with several IT services companies, which generate recurring revenue, driving returns. A few software and communications equipment firms also provided a lift. Another source of strength was the health care sector. Major pharmaceutical companies did particularly well, as nervous investors flocked to perceived safe havens and growing global sales helped offset increased competition from generics. The fund’s weakest spots were the financial and consumer discretionary sectors. Wellington’s financial stocks, which represent the fund’s largest sector weighting, returned about –9%; the fund was also hurt by having more exposure to this troubled sector than the benchmark did. Giant diversified financial services companies and investment banks were affected by regulatory pressures, mortgage-related problems, and Europe’s debt crisis. Stock selection was the culprit in the consumer discretionary sector, where the fund’s automobile and specialty retailer holdings muted returns. Wellington’s fixed income portfolio, which represented, on average, about one-third of the fund’s assets, returned more than 5%, a bit higher than the return of its fixed income benchmark, the Barclays Capital U.S. Credit A or Better Bond Index. The fund benefited from its low exposure to sovereign bonds—dollar-denominated bonds issued by foreign countries—and from a rise in bond prices brought on by falling interest rates. Total Returns Ten Years Ended November 30, 2011 Average Annual Return Wellington Fund Investor Shares 6.08% Wellington Composite Index 4.16 Mixed-Asset Target Allocation Growth Funds Average 3.40 Wellington Composite Index: 65% S&P 500 Index and 35% Lehman U.S. Long Credit AA or Better Bond Index through February 29, 2000; 65% S&P 500 Index and 35% Barclays Capital U.S. Credit A or Better Bond Index thereafter. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 For more on the fund’s positioning during the fiscal year, please see the Advisor’s Report that follows this letter. During a volatile decade, the fund found success At Vanguard, we believe strongly in the value of diversification and focusing on the long term when it comes to investing, and Wellington Fund is a touchstone for both those principles. Since the fund began operations in 1929, it has weathered depressions, wars, and every conceivable market condition to deliver exemplary long-term performance for shareholders. The last decade has been one of the market’s most trying. It began more than a year into the extended dot-com bust and featured five straight years of gains before the financial crisis sent investors reeling again. In these difficult conditions, the fund’s average annual return for the ten-year period was more than double that of the all-stock Standard & Poor’s 500 Index (2.91%). It was also significantly better than the average annual returns for the unmanaged Wellington Composite Index and the fund’s peer group. Wellington Management Company, llp , the fund’s advisor, has a record of identifying reasonably valued stocks and investment-grade bonds and adeptly rebalancing the asset classes to produce a relatively consistent risk profile over time. The fund’s low costs have helped it maintain a notable advantage over its peers and allowed shareholders to keep more of the returns. Proven principles for a lifetime of investing The financial markets charted a zigzag course over the past fiscal year. Stocks and bonds each exhibited strength for months at a time, followed by similar periods of weakness and volatility. The two asset classes rarely moved in tandem, and the different sectors within the asset classes also performed independently. The volatile performance underscored the reality that even the most knowledgeable and skilled experts don’t know where the markets are headed next, or which areas will lead and which will lag. Recent Vanguard research continues to show why diversification is important in the face of the market’s unpredictability. One surprising finding: Over the past 85 years, a hypothetical portfolio made up of 50% stocks and 50% bonds would have produced statistically equivalent returns whether the U.S. economy was in or out of recession. (The commentary, Recessions and balanced portfolio returns , can be found on vanguard.com.) Vanguard’s view is that shareholders are best served by taking a balanced, long-term approach and not making investment decisions based on short-term fluctuations. This means diversifying within and across asset classes, paying attention to costs, and creating a portfolio that is tailored to your goals, time horizon, and risk tolerance. As I noted earlier, Vanguard Wellington Fund embodies these core investing principles. We believe that the fund, 6 which has served investors for more than 80 years, can play an important role in a well-designed investment plan. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer December 9, 2011 7 Advisor’s Report Vanguard Wellington Fund’s Investor Shares returned 6.85% for the fiscal year ended November 30, 2011. Our performance trailed the 7.13% return of the composite index, which is weighted 65% in large-cap stocks and 35% in high-quality corporate bonds, but surpassed the 3.12% average return of mixed-asset target growth funds. Investment environment The fiscal period was extremely volatile in the capital markets as concern about the health of the global economy increased. While stock markets abroad declined, U.S. stocks gained 7.83%, as measured by the S&P 500 Index. Investors’ risk appetite dropped later in the period as negative sentiment began to weigh more heavily upon market participants. The absence of decisive leadership regarding the U.S. debt ceiling unnerved markets, as did the deepening European debt crisis. In equities there was a flight to the perceived safety of consumer staples. Bonds recorded positive total returns for the year, and we expect that credit markets will continue to perform well on the strength of corporate credit fundamentals. However, we remain vigilant toward risk factors that could alter our favorable outlook. The outcome Equity Portfolio Changes Fiscal Year Ended November 30, 2011 Additions Comments Microsoft We increased our position in Microsoft, as we see an extremely attractive risk-to-reward ratio at current valuations. The price of the stock suggests market participants do not have particularly high expectations, yet earnings growth at the company remains strong, driven in part by businesses’ cyclical computer upgrades. Cash-flow generation is solid and may be underappreciated by the market as well. In our view, the upside potential of this stock more than adequately compensates investors for the downside risks they bear. Walt Disney We found a compelling entry point in terms of valuation and initiated a position in Disney. We foresee strong earnings increases driven by accelerating revenue growth at ESPN, a theme-parks recovery, and a strong, long-term creative cycle driving studio and consumer products growth. Deletions Comments News Corporation We sold News Corporation during the period. Our decision was based upon concern about management’s ability to execute effectively and avoid distraction following the phone-hacking scandal. Marathon Oil This large U.S. refining and oil exploration company announced it would split refining and oil production into two companies, news that led to a significant rally in the stock. We sold our position as it reached our fair-value target. 8 of the current European crisis is unclear, and many other risks to bonds exist as well, including the threat of rising global inflation. In a typical economic cycle, a prolonged period of slow growth would lead to underperformance by corporate bonds as a result of companies’ struggles with slower demand, higher inventories, and lower earnings. The current cycle has been different, however, because many businesses responded early and aggressively to the slowdown by cutting costs, including labor, to meet reduced demand. As a result, balance sheets and credit quality are in good shape, and the corporate bond sector, where we focus our fixed income investments, has held up well. Our successes Strong stock selection within the information technology sector aided the fund’s performance relative to its equity benchmark. Our energy stocks also did well, and our overweighting of the energy sector as a whole further supported relative returns. The holdings that contributed most to relative performance included Accenture, IBM, and Chevron. The portfolio also benefited by not holding shares of poorly performing Citigroup. Accenture is a management consulting, technology services, and outsourcing company that operates globally. The stock was boosted by solid earnings results that outpaced consensus estimates, driven by a broad-based recovery in demand with faster bookings-to-revenue conversion and expectations for continued growth. IBM was our top contributor not only relative to the benchmark but on an absolute basis. The market responded favorably as the company showed signs of strong organic growth and used its robust free cash flow to repurchase shares. IBM is making steady progress toward its 2015 goal of doubling earnings. Shares of Chevron also contributed to the portfolio’s overall gain. Compared with its peers, the company is well-positioned in terms of its leverage to oil and the depth and quality of its upstream production portfolio. Chevron has made prudent acreage purchases and has completed its downstream waste disposal and restructuring initiatives. The fund’s fixed income portfolio beat its benchmark thanks to favorable sector allocation decisions and yield-curve flattening strategies. An underweight allocation to banking-sector bonds, as well as to sovereign and other foreign issuers, aided performance. Relative to the yield curve, our underweighting of bonds with durations of 2 to 3 years, combined with a similarly modest overweighting of bonds with 10- to 20-year durations, was beneficial. Long-term interest rates declined more than shorter-term rates during the period as investors sought yield and the Federal Reserve commenced its Operation Twist to push longer-maturity yields lower. 9 Our shortfalls Although the fund’s bonds did their job of dampening the volatility caused by the equity markets, we were disappointed that the stock portfolio itself did not provide more protection in this environment of extreme fear. The fund’s equity portfolio finished behind the S&P 500 Index. Stock selection within the consumer discretionary sector detracted from relative results, as did our overweighting of the financial sector. An underweighting of the consumer staples sector also hindered performance. Many of the sector’s high-quality, defensively oriented stocks were already on the upper end of our valuation range, and we were therefore reluctant to increase our exposure to them. In our view, such stocks went from being fully valued to being overvalued during the period as market participants bid up shares perceived as relatively safe. We made a conscious decision not to chase these stocks as they rose, which restrained the portfolio’s return in this relatively brief period. Among individual stock holdings, Staples, MetLife, and UBS were notable detractors from performance compared with the benchmark. Not owning Apple also hindered relative results. Shares of Staples, a leading supplier of office products, have suffered as investors evaluate the potential impact of growing tablet usage on the market for office products. The company has also been hurt by stubbornly high unemployment among consumers and a lack of popular Apple products in its stores. We reduced our exposure to Staples during the period. The stock of MetLife, a major life insurance and financial services company, fell along with shares of similar firms owing to concerns related to the European debt predicament. We took advantage of the decline to add to our MetLife position. For UBS, poor trading results combined with a glaring $2.3 billion loss from a rogue trader sent shares lower. We trimmed our position as our patience for a turnaround of the company began to wear thin. In absolute terms, our largest single detractor was Bank of America. The company’s losses tied to Countrywide were greater than we expected, and we reduced our position as litigation risk escalated. In the fixed income portfolio, security selection in the technology sector detracted from relative results. Our choice of bonds within the communications sector also hindered performance. An overweighting of bonds rated below A as a group was hurtful, though security selection within that group was strong. The fund’s positioning Looking forward, we see good valuations in many high-quality, defensively oriented stocks outside of the consumer staples sector. We have been buying when we find those attractive valuations accompanied by good balance sheets and 10 generous dividend yields. Ford, Dow Chemical, and Raytheon are a few examples. Although financials were a key culprit in recent periods’ underperformance, we own high-quality financial services companies that are poised to take market share from their more troubled peers in this challenging environment. At the fiscal year-end, the fund’s equity portfolio was overweighted in the health care, financial, and energy sectors and underweighted in the information technology, consumer staples, and consumer discretionary sectors. In comparison with our fixed income benchmark, the bond portfolio remains close to neutral with respect to overall duration, while we maintain our curve- flattening positions. We remain largely invested in corporate bonds, but we also hold Treasuries, which tend to provide some degree of protection when the economy takes an unexpected turn for the worse. We also have a large out-of-benchmark position in agency mortgage-backed securities that offer attractive yields and superior liquidity relative to corporate bonds. Edward P. Bousa, CFA, Senior Vice President and Equity Portfolio Manager John C. Keogh, Senior Vice President and Fixed Income Portfolio Manager Wellington Management Company, llp December 16, 2011 11 Wellington Fund Fund Profile As of November 30, 2011 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWELX VWENX Expense Ratio 1 0.30% 0.22% 30-Day SEC Yield 2.74% 2.82% Equity Characteristics DJ U.S. Total S&P 500 Market Fund Index Index Number of Stocks 99 500 3,745 Median Market Cap $61.2B $49.9B $30.9B Price/Earnings Ratio 12.4x 13.9x 14.9x Price/Book Ratio 1.7x 2.1x 2.1x Return on Equity 20.1% 20.6% 19.0% Earnings Growth Rate 4.1% 7.3% 7.2% Dividend Yield 2.9% 2.2% 2.0% Foreign Holdings 14.8% 0.0% 0.0% Turnover Rate 38% — — Short-Term Reserves 1.8% — — Fixed Income Characteristics Barclays Credit A or Barclays Better Aggregate Fund Index Bond Index Number of Bonds 482 2,644 7,799 Yield to Maturity (before expenses) 3.4% 3.3% 2.4% Average Coupon 4.6% 4.7% 4.0% Average Duration 5.9 years 6.4 years 5.0 years Average Effective Maturity 9.5 years 9.7 years 7.2 years Total Fund Volatility Measures DJ Wellington U.S. Total Composite Market Index Index R-Squared 0.98 0.93 Beta 0.96 0.62 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Exxon Mobil Corp. Integrated Oil & Gas 3.9% AT&T Inc. Integrated Telecommunication Services 3.6 Chevron Corp. Integrated Oil & Gas 3.0 Pfizer Inc. Pharmaceuticals 2.7 Wells Fargo & Co. Diversified Banks 2.6 International Business IT Consulting & Machines Corp. Other Services 2.6 Microsoft Corp. Systems Software 2.5 Merck & Co. Inc. Pharmaceuticals 2.2 Eli Lilly & Co. Pharmaceuticals 1.8 JPMorgan Chase & Co. Diversified Financial Services 1.8 Top Ten 26.7% Top Ten as % of Total Net Assets 17.7% The holdings listed exclude any temporary cash investments and equity index products. Fund Asset Allocation 1 The expense ratios shown are from the prospectus dated March 25, 2011, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2011, the expense ratios were 0.27% for Investor Shares and 0.19% for Admiral Shares. 12 Wellington Fund Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index Index Consumer Discretionary 8.4% 10.6% 11.6% Consumer Staples 8.5 11.4 9.9 Energy 14.3 12.5 11.6 Financials 15.9 13.4 14.7 Health Care 15.4 11.6 11.7 Industrials 11.1 10.7 11.0 Information Technology 14.4 19.4 18.8 Materials 4.0 3.6 4.1 Telecommunication Services 3.6 3.1 2.8 Utilities 4.4 3.7 3.8 Sector Diversification (% of fixed income portfolio) Asset-Backed 3.0% Commercial Mortgage-Backed 0.9 Finance 32.2 Foreign 2.9 Government Mortgage-Backed 10.2 Industrial 30.2 Treasury/Agency 5.6 Utilities 8.9 Other 6.1 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of fixed income portfolio) U.S. Government 16.5% Aaa 3.9 Aa 19.1 A 43.7 Baa 11.2 Not Rated 5.6 For information about these ratings, see the Glossary entry for Credit Quality. Equity Investment Focus Fixed Income Investment Focus 13 Wellington Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: November 30, 2001, Through November 30, 2011 Initial Investment of $10,000 Average Annual Total Returns Periods Ended November 30, 2011 Final Value One Five Ten of a $10,000 Year Years Years Investment Wellington Fund Investor Shares 6.85% 3.33% 6.08% $18,040 Dow Jones U.S. Total Stock Market Index 6.57 0.36 4.01 14,815 Barclays Capital U.S. Aggregate Bond Index 5.52 6.14 5.59 17,235 Wellington Composite Index 7.13 2.21 4.16 15,037 Mixed-Asset Target Allocation Growth Funds Average 3.12 0.72 3.40 13,977 Wellington Composite Index: 65% S&P 500 Index and 35% Lehman U.S. Long Credit AA or Better Bond Index through February 29, 2000; 65% S&P 500 Index and 35% Barclays Capital U.S. Credit A or Better Bond Index thereafter. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper Inc. See Financial Highlights for dividend and capital gains information. 14 Wellington Fund Average Annual Total Returns Periods Ended November 30, 2011 Final Value One Five Ten of a $50,000 Year Years Years Investment Wellington Fund Admiral Shares 6.94% 3.43% 6.20% $91,213 Dow Jones U.S. Total Stock Market Index 6.57 0.36 4.01 74,073 Barclays Capital U.S. Aggregate Bond Index 5.52 6.14 5.59 86,173 Wellington Composite Index 7.13 2.21 4.16 75,187 Fiscal-Year Total Returns (%): November 30, 2001, Through November 30, 2011 Average Annual Total Returns: Periods Ended September 30, 2011 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 7/1/1929 1.48% 2.93% 3.27% 2.77% 6.04% Admiral Shares 5/14/2001 1.55 3.03 3.39 2.77 6.16 15 Wellington Fund Financial Statements Statement of Net Assets—Investments Summary As of November 30, 2011 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Percentage Value of Net Shares ($000) Assets Common Stocks Consumer Discretionary Comcast Corp. Class A 27,149,300 615,475 1.1% Walt Disney Co. 12,590,900 451,384 0.8% Target Corp. 7,545,500 397,648 0.7% Consumer Discretionary—Other † 1,549,210 2.9% 3,013,717 5.5% Consumer Staples Philip Morris International Inc. 7,692,400 586,469 1.1% Procter & Gamble Co. 9,012,475 581,935 1.0% PepsiCo Inc. 8,677,400 555,354 1.0% Consumer Staples—Other † 1,333,056 2.4% 3,056,814 5.5% Energy Exxon Mobil Corp. 17,623,864 1,417,664 2.6% Chevron Corp. 10,550,000 1,084,751 2.0% Anadarko Petroleum Corp. 7,737,300 628,810 1.1% Occidental Petroleum Corp. 3,765,100 372,368 0.7% Total SA ADR 6,944,300 359,298 0.6% Baker Hughes Inc. 5,891,100 321,713 0.6% Energy—Other † 965,134 1.8% 5,149,738 9.4% Financials Wells Fargo & Co. 36,494,517 943,748 1.7% JPMorgan Chase & Co. 20,480,776 634,290 1.2% ACE Ltd. 6,664,800 463,404 0.8% MetLife Inc. 12,738,005 400,992 0.7% PNC Financial Services Group Inc. 7,302,800 395,885 0.7% BlackRock Inc. 1,839,100 316,399 0.6% Goldman Sachs Group Inc. 2,804,400 268,830 0.5% Financials—Other † 2,333,980 4.3% 5,757,528 10.5% 16 Wellington Fund Market Percentage Value of Net Shares ($000) Assets Health Care Pfizer Inc. 47,834,641 960,041 1.8% Merck & Co. Inc. 22,072,152 789,080 1.4% Eli Lilly & Co. 17,194,900 650,827 1.2% Johnson & Johnson 9,263,200 599,514 1.1% Medtronic Inc. 13,432,900 489,361 0.9% AstraZeneca plc ADR 8,871,100 407,893 0.7% Cardinal Health Inc. 9,506,200 403,633 0.7% Health Care—Other † 1,239,343 2.3% 5,539,692 10.1% Industrials United Parcel Service Inc. Class B 6,840,600 490,813 0.9% General Electric Co. 29,557,200 470,255 0.9% Honeywell International Inc. 7,313,400 396,021 0.7% Deere & Co. 4,739,100 375,574 0.7% Waste Management Inc. 10,935,400 342,278 0.6% Siemens AG 3,348,951 338,913 0.6% FedEx Corp. 3,907,100 324,602 0.6% Industrials—Other † 1,253,172 2.3% 3,991,628 7.3% Information Technology International Business Machines Corp. 4,899,100 921,031 1.7% Microsoft Corp. 35,481,900 907,627 1.7% Texas Instruments Inc. 16,303,200 490,726 0.9% Intel Corp. 19,606,800 488,406 0.9% Oracle Corp. 12,583,600 394,496 0.7% Cisco Systems Inc. 21,003,400 391,503 0.7% Automatic Data Processing Inc. 7,086,500 362,049 0.7% * eBay Inc. 11,800,300 349,171 0.6% Qualcomm Inc. 6,017,800 329,776 0.6% Information Technology—Other † 561,872 1.0% 5,196,657 9.5% Materials Dow Chemical Co. 15,528,400 430,292 0.8% Air Products & Chemicals Inc. 4,008,200 335,687 0.6% Materials—Other † 659,013 1.2% 1,424,992 2.6% Telecommunication Services AT&T Inc. 45,247,785 1,311,281 2.4% Utilities Dominion Resources Inc. 9,253,100 477,645 0.9% NextEra Energy Inc. 7,752,300 429,787 0.8% Exelon Corp. 7,822,674 346,623 0.6% PG&E Corp. 8,342,600 324,027 0.6% 1,578,082 2.9% Total Common Stocks (Cost $30,059,264) 65.7% 17 Wellington Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities United States Treasury Note/Bond 1.500% 6/30/16 675,700 695,126 1.2% United States Treasury Note/Bond 0.125%–4.375% 9/30/13–5/15/41 243,000 270,653 0.5% 965,779 1.7% Agency Notes † 13,740 0.0% Conventional Mortgage-Backed Securities 1,2,3 Freddie Mac Gold Pool 3.500%–4.000% 8/1/13–11/1/41 1,725,692 1,787,048 3.3% Conventional Mortgage-Backed Securities—Other † 8,109 0.0% 1,795,157 3.3% Nonconventional Mortgage-Backed Securities Freddie Mac REMICS 3.500%–4.000% 12/15/30-4/15/31 114,446 121,626 0.2% Nonconventional Mortgage-Backed Securities—Other † 29,694 0.1% 151,320 0.3% Total U.S. Government and Agency Obligations (Cost $2,814,476) 2,925,996 5.3% Asset-Backed/Commercial Mortgage-Backed Securities 2 GE Capital Commercial Mortgage Corp. 5.145% 7/10/37 15,640 16,282 0.0% 2 GE Capital Credit Card Master Note Trust 3.800% 11/15/17 32,000 34,201 0.1% 4 Asset-Backed/Commercial Mortgage-Backed Securities—Other † 478,165 0.9% Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $525,335) 1.0% Corporate Bonds Finance Banking Bear Stearns Cos. LLC 6.400%–7.250% 10/2/17–2/1/18 25,150 28,292 0.1% Golden West Financial Corp. 4.750% 10/1/12 10,000 10,311 0.0% Goldman Sachs Group Inc. 3.625%–6.750% 5/1/14–2/1/41 348,091 332,313 0.6% 2 JPMorgan Chase & Co. 4.950%–7.900% 9/15/14–12/29/49 339,861 357,500 0.6% Wachovia Bank NA 6.600% 1/15/38 60,000 64,574 0.1% Wachovia Corp. 5.250%–5.500% 5/1/13–8/1/14 37,900 40,035 0.1% Wells Fargo & Co. 3.625%–5.625% 9/1/12–12/11/17 180,350 190,328 0.3% 4 Banking—Other † 3,024,412 5.5% Brokerage † 28,321 0.1% Finance Companies General Electric Capital Corp. 2.950%–6.750% 1/15/13–8/7/37 312,235 319,919 0.6% 4 Finance Companies— Other † 6,827 0.0% 18 Wellington Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets Insurance ACE Capital Trust II 9.700% 4/1/30 20,000 26,400 0.1% ACE INA Holdings Inc. 2.600%–5.800% 11/23/15–3/15/18 51,360 57,214 0.1% 4 Insurance—Other † 845,127 1.5% Other Finance † 54,736 0.1% 4 Real Estate Investment Trusts † 272,711 0.5% 5,659,020 10.3% Industrial 4 Basic Industry † 181,011 0.3% Capital Goods General Electric Co. 5.250% 12/6/17 41,685 46,897 0.1% 4 Capital Goods—Other † 446,160 0.8% Communication AT&T Inc. 2.950%–6.800% 9/15/14–9/1/37 211,910 239,502 0.4% BellSouth Corp. 5.200%–6.550% 9/15/14–11/15/34 64,220 72,174 0.1% BellSouth Telecommunications Inc. 7.000% 12/1/95 27,600 32,452 0.1% Comcast Corp. 5.700% 5/15/18 20,000 22,670 0.0% NBCUniversal Media LLC 4.375% 4/1/21 23,900 24,354 0.1% Communication—Other † 697,898 1.3% 4 Consumer Cyclical † 839,947 1.6% Consumer Noncyclical Johnson & Johnson 2.150%–5.150% 5/15/16–7/15/18 55,800 60,144 0.1% Merck & Co. Inc. 6.550% 9/15/37 10,000 13,529 0.0% Pepsi Bottling Group Inc. 7.000% 3/1/29 10,000 13,745 0.0% PepsiCo Inc. 3.100% 1/15/15 38,800 41,009 0.1% Pfizer Inc. 5.350% 3/15/15 33,000 37,367 0.1% Philip Morris International Inc. 4.125%–4.500% 3/26/20–5/17/21 51,275 55,490 0.1% 2 Procter & Gamble - Esop 9.360% 1/1/21 47,717 63,779 0.1% Wyeth 5.950% 4/1/37 25,000 30,371 0.1% 4 Consumer Noncyclical—Other † 1,235,915 2.2% 4 Energy † 398,462 0.7% 4 Other Industrial † 52,490 0.1% Technology International Business Machines Corp. 1.950%–8.375% 1/5/16–11/29/32 113,611 130,430 0.3% Microsoft Corp. 4.000% 2/8/21 16,000 17,711 0.0% Technology—Other † 311,957 0.6% 4 Transportation † 234,246 0.4% 5,299,710 9.7% Utilities Electric Florida Power & Light Co. 4.950%–5.950% 2/1/35–2/1/38 104,215 130,046 0.2% 4 Electric—Other † 1,154,810 2.1% 4 Natural Gas † 227,915 0.4% Other Utility † 43,438 0.1% 1,556,209 2.8% Total Corporate Bonds (Cost $11,683,138) 22.8% 4 Sovereign Bonds (U.S. Dollar-Denominated) (Cost $ 455,817) † 0.9% 4 Taxable Municipal Bonds (Cost $ 919,633) † 2.0% 19 Wellington Fund Market Percentage Maturity Value of Net Coupon Date Shares ($000) Assets Temporary Cash Investments Money Market Fund 5,6 Vanguard Market Liquidity Fund 0.135% 16,328,400 16,328 0.0% Face Amount ($000) Repurchase Agreements Bank of America Securities, LLC (Dated 11/30/11, Repurchase Value $62,200,000, collateralized by Federal National Mortgage Assn. 3.500%–4.000%, 2/1/41–3/1/41) 0.130% 12/1/11 62,200 62,200 0.1% Deutsche Bank Securities, Inc. (Dated 11/30/11, Repurchase Value $80,100,000, collateralized by Federal National Mortgage Assn. 5.000%–7.000%, 4/1/38–10/1/38) 0.140% 12/1/11 80,100 80,100 0.2% HSBC Bank USA (Dated 11/30/11, Repurchase Value $437,502,000, collateralized by Federal Home Loan Mortgage Corp. 3.500%–7.500%, 4/1/16–12/1/41) 0.140% 12/1/11 437,500 437,500 0.8% RBS Securities, Inc. (Dated 11/30/11, Repurchase Value $402,202,000, collateralized by Government National Mortgage Assn. 1.700%–6.000%, 5/20/37–10/20/61) 0.140% 12/1/11 402,200 402,200 0.7% TD Bank Group (Dated 11/30/11, Repurchase Value $25,000,000, collateralized by U.S. Treasury Note 0.125%, 9/30/13) 0.140% 12/1/11 25,000 25,000 0.1% 1,007,000 1.9% Total Temporary Cash Investments (Cost $1,023,328) 1.9% ^ Total Investments (Cost $47,480,991) 99.6% Other Assets and Liabilities Other Assets 7 524,987 1.0% Liabilities 6 (321,998) (0.6%) 202,989 0.4% Net Assets 100.0% 20 Wellington Fund At November 30, 2011, net assets consisted of: Amount ($000) Paid-in Capital 47,531,783 Undistributed Net Investment Income 244,473 Accumulated Net Realized Losses (92,853) Unrealized Appreciation (Depreciation) Investment Securities 7,106,075 Futures Contracts 595 Foreign Currencies (18) Net Assets Investor Shares—Net Assets Applicable to 828,346,336 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 541,135,621 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Admiral Shares See Note A in Notes to Financial Statements. * Non-income-producing security. ^ The total value of securities on loan is $15,729,000. † Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 The issuer is under federal conservatorship and is dependent upon the continued support of the U.S. Treasury to avoid receivership. 2 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 3 Includes securities purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of November 30, 2011. 4 Certain of the fund’s securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2011, the aggregate value of these securities was $2,173,538,000, representing 4.0% of net assets. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 6 Includes $16,328,000 of collateral received for securities on loan. 7 Cash of $3,320,000 has been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 21 Wellington Fund Statement of Operations Year Ended November 30, 2011 ($000) Investment Income Income Dividends 1 972,222 Interest 798,893 Security Lending 11,127 Total Income 1,782,242 Expenses Investment Advisory Fees—Note B Basic Fee 38,030 Performance Adjustment 1,383 The Vanguard Group—Note C Management and Administrative—Investor Shares 46,430 Management and Administrative—Admiral Shares 27,866 Marketing and Distribution—Investor Shares 6,430 Marketing and Distribution—Admiral Shares 5,632 Custodian Fees 490 Auditing Fees 33 Shareholders’ Reports—Investor Shares 421 Shareholders’ Reports—Admiral Shares 123 Trustees’ Fees and Expenses 112 Total Expenses 126,950 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 2,001,204 Futures Contracts (42,709) Swap Contracts 4,408 Foreign Currencies (1,029) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities (109,902) Futures Contracts 595 Foreign Currencies (6) Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $18,045,000. See accompanying Notes, which are an integral part of the Financial Statements. 22 Wellington Fund Statement of Changes in Net Assets Year Ended November 30, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 1,655,292 1,482,026 Realized Net Gain (Loss) 1,961,874 857,687 Change in Unrealized Appreciation (Depreciation) (109,313) 731,677 Net Increase (Decrease) in Net Assets Resulting from Operations 3,507,853 3,071,390 Distributions Net Investment Income Investor Shares (772,854) (859,061) Admiral Shares (834,384) (629,966) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (1,607,238) (1,489,027) Capital Share Transactions Investor Shares (1,962,619) (2,346,300) Admiral Shares 3,512,544 4,778,476 Net Increase (Decrease) from Capital Share Transactions 1,549,925 2,432,176 Total Increase (Decrease) 3,450,540 4,014,539 Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed net investment income of $244,473,000 and $194,785,000. See accompanying Notes, which are an integral part of the Financial Statements. 23 Wellington Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended November 30, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .929 .868 .909 1.037 1.059 Net Realized and Unrealized Gain (Loss) on Investments 1.115 .960 5.217 (9.289) 2.172 Total from Investment Operations 2.044 1.828 6.126 (8.252) 3.231 Distributions Dividends from Net Investment Income (.904) (.878) (.926) (1.094) (1.030) Distributions from Realized Capital Gains — — — (1.424) (1.401) Total Distributions (.904) (.878) (.926) (2.518) (2.431) Net Asset Value, End of Period Total Return 1 6.85% 6.43% 26.46% -25.59% 10.09% Ratios/Supplemental Data Net Assets, End of Period (Millions) $25,743 $26,717 $28,114 $22,486 $31,451 Ratio of Total Expenses to Average Net Assets 2 0.27% 0.30% 0.34% 0.29% 0.27% Ratio of Net Investment Income to Average Net Assets 2.95% 2.97% 3.59% 3.44% 3.14% Portfolio Turnover Rate 38% 3 35% 28% 30% 23% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of 0.00%, 0.01%, 0.02%, 0.01%, and 0.01%. 3 Includes 9% that is attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 24 Wellington Fund Financial Highlights Admiral Shares For a Share Outstanding Year Ended November 30, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income 1.645 1.542 1.619 1.848 1.894 Net Realized and Unrealized Gain (Loss) on Investments 1.930 1.658 8.999 (16.048) 3.762 Total from Investment Operations 3.575 3.200 10.618 (14.200) 5.656 Distributions Dividends from Net Investment Income (1.605) (1.560) (1.648) (1.950) (1.847) Distributions from Realized Capital Gains — — — (2.460) (2.419) Total Distributions (1.605) (1.560) (1.648) (4.410) (4.266) Net Asset Value, End of Period Total Return 6.94% 6.52% 26.57% -25.52% 10.23% Ratios/Supplemental Data Net Assets, End of Period (Millions) $29,048 $24,623 $19,211 $14,696 $19,323 Ratio of Total Expenses to Average Net Assets 1 0.19% 0.22% 0.23% 0.18% 0.16% Ratio of Net Investment Income to Average Net Assets 3.03% 3.05% 3.70% 3.55% 3.25% Portfolio Turnover Rate 38% 2 35% 28% 30% 23% 1 Includes performance-based investment advisory fee increases (decreases) of 0.00%, 0.01%, 0.02%, 0.01%, and 0.01%. 2 Includes 9% that is attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 25 Wellington Fund Notes to Financial Statements Vanguard Wellington Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. Certain of the fund’s investments are in corporate debt instruments; the issuers’ abilities to meet their obligations may be affected by economic developments in their respective industries. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. 26 Wellington Fund Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 4. Swap Contracts: The fund may invest in credit default swaps to adjust the overall credit risk of the fund or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The fund has sold credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. The fund has also purchased credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional principal amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash-settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The notional amounts of swap contracts are not recorded in the Statement of Net Assets. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash-settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the fund under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the fund (or, in a cash-settled swap, the debt instruments used to determine the settlement payment by the fund) will be significantly less than the amount paid by the fund and, in a physically settled swap, the fund may receive an illiquid debt instrument. A risk for all types of swaps is that a counterparty will default on its obligation to pay net amounts due to the fund. The fund’s maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. This risk is mitigated by entering into swaps only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Statement of Net Assets. The fund had no open swap contacts at November 30, 2011. 27 Wellington Fund 5. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may enter into TBA sells to reduce its exposure to the mortgage-backed securities market or in order to dispose of mortgage-backed securities it owns under delayed-delivery arrangements. For TBA purchases, the fund maintains cash or short-term investments until settlement date in an amount sufficient to meet the purchase price. 6. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The fund has also entered into mortgage-dollar-roll transactions in which the fund buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The fund continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the fund’s portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold (Other Assets) or Payables for Investment Securities Purchased (Liabilities) in the Statement of Net Assets. The primary risk associated with mortgage dollar rolls is that a counterparty will default on its obligations. This risk is mitigated by entering into mortgage dollar rolls only with highly rated counterparties, allocating transactions among numerous counterparties, and monitoring exposure to each counterparty. In April 2011, the Financial Accounting Standards Board adopted Accounting Standards Update (ASU) 2011-03, “Transfers and Servicing (Topic 860)—Reconsideration of Effective Control for Repurchase Agreements.” The ASU takes effect for periods beginning after December 15, 2011. Under the ASU, certain mortgage-dollar-roll transactions that previously would have been accounted for as purchases and sales may be accounted for as financing transactions. Treating these transactions as financing would have no impact on total return, but certain transactions that previously resulted in realized gains and losses would instead be reflected in net income and unrealized gains and losses. Management has concluded that purchase and sale treatment continues to be appropriate for the mortgage-dollar-roll arrangements entered into by the fund. 7. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. 8. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (November 30, 2008–2011), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 9. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 28 Wellington Fund 10. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 11. Other: Dividend income is recorded on the ex-dividend date. Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. Wellington Management Company, LLP , provides investment advisory services to the fund for a fee calculated at an annual percentage rate of average net assets. The basic fee is subject to quarterly adjustments based on the fund’s performance for the preceding three years relative to the combined index comprising the S&P 500 Index and the Barclays Capital U.S. Credit A or Better Bond Index. For the year ended November 30, 2011, the investment advisory fee represented an effective annual basic rate of 0.07% of the fund’s average net assets before an increase of $1,383,000 (0.00%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At November 30, 2011, the fund had contributed capital of $8,964,000 to Vanguard (included in Other Assets), representing 0.02% of the fund’s net assets and 3.59% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
